UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 JEFFREY M. KINGSBURY,

         Plaintiff,
                 v.                                       Civil Action No. 11-1901
                                                         (JDB/JMF)
 MICHAEL J. ASTRUE,

         Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Now before the Court is [25] the report and recommendation of Magistrate Judge

Facciola relating to attorney's fees in this matter, which was docketed on October 10, 2012. The

time period for lodging objections to the report and recommendation set forth in Rule 72(b) of

the Federal Rules of Civil Procedure has elapsed, with no objections being filed. See Fed. R.

Civ. P. 72(b)(2). Having carefully reviewed the findings and conclusions contained in Magistrate

Judge Facciola's report and having considered the recommended disposition of each of the claims

therein, the Court will adopt in full the report and recommendation, as the findings and

conclusions of this Court.


        Upon consideration of the report and recommendation, the absence of objections, and the

entire record herein, it is hereby

        ORDERED that the report and recommendation is adopted by the Court; it is further


        ORDERED that [20] plaintiff's motion for attorney's fees under § 2412(d)(1) of the

Equal Access to Justice Act is GRANTED in accordance with the Consent Order entered on this
date; it is further

        ORDERED that consideration of [21] plaintiff's motion for attorney's fees under 42

U.S.C. § 406(b) is DEFERRED pending an award, if any, of Social Security benefits to plaintiff

on remand; it is further

        ORDERED that within thirty (30) days of receiving a Notice of Award from the Social

Security Administration, plaintiff shall forward a copy of the Notice of Award to this Court and

counsel for defendant; and it is further

        ORDERED that within sixty (60) days of receiving a Notice of Award, plaintiff shall file

a renewed motion for attorney's fees, not to exceed 25% of plaintiff's past due benefits.

        SO ORDERED.




                                                      /s/ John D. Bates
                                                     JOHN D. BATES
                                                 United States District Judge

Dated: December 26, 2012